Appeal from an order of Supreme Court, Monroe County (Galloway, J.), entered October 9, 2001, which settled the record on appeal.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting petitioners’ motion in part and providing that petitioners’ memorandum of law dated June 22, 2000 is included in the record on appeal for the purpose of determining preservation only and as modified the order is affirmed without costs.
Same memorandum as in Matter of Lloyd v Town of Greece Zoning Bd. of Appeals (292 AD2d 818 [decided herewith]). Present — Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Lawton, JJ.